BY THE COMMISSION.
The applicant seeks a certificate of public convenience and necessity to operate an auto transportation company as a common carrier of passengers from the city of Vero Beach in Indian River County to various subdivisions constructed and being constructed within Indian River County several miles from the city limits of Vero Beach.
The applicant is an individual operating a sole proprietorship. He has operated under temporary authority issued by this commission since June 1, 1957, over the routes applied for. The applicant is utilizing two Volkswagen Micro buses for the transportation of passengers. He proposes operations on regular schedules beginning within the city limits of Vero Beach outbound on two separate routes designated in his application as route #1 and route #2 (during the hearing the applicant amended his application to delete therefrom proposed route #3 running between Vero Beach and the subdivision known as Indian River Shores).
Route #1 departs from 14th Avenue and 20th Street, south on state road no. 605 to Whispering Palms Subdivision, Dixie Gardens Subdivision and Florida Ridge Subdivision returning on the same routes to the terminus at 14th Avenue and 20th Street. On route #1, three round trips per day are run.
Route #2 departs from 14th Avenue and 20th Street, west along state road no. 60 to Tropicolony Subdivision and Rangeline Road returning over the same route. At the time of the hearing the applicant sought approval to amend route #2 to read as follows— “depart from 14th Avenue and 20th Street at Vero Beach, thence along state road no. 60 (west) to Tropicolony Subdivision; thence to Westgate Subdivision to Emerald Acres Subdivision and return over the same route.” The amendment was approved. Two round trips each day are made over route #2 under the present schedule.
The applicant testified to an improvement in the bus service since he first began operating under temporary authority. He further testified as to his financial condition which is adequate for the operation sought under authority of this commission.
*105Herschel Auxier, witness for the applicant, testified to the operations of the applicant and the growth of the territory sought to be served. He stated that a system of public transportation is imperative and that with the further development of the various subdivisions served through the operation of routes #1 and #2 there will be a greater need in the future.
There were no protestants and the areas sought to be served are not presently being served by any other form of public transportation. From the testimony and evidence adduced at the hearing, the commission finds that public convenience and necessity require the granting of this application for a certificate of public convenience and' necessity for the transportation of passengers over the routes designated as #1 and #2 and that the issuance of such certificate will have no adverse effect upon the existing transportation facilities within the territory sought to be served by the applicant.
It is therefore ordered that Wallace R. King, Route 2, Box 15, North Ocean Drive, Vero Beach, be issued certificate of public convenience and necessity #610 to operate an auto transportation company as a common carrier of passengers over the following routes, to-wit — route #1 beginning at 14th Avenue and 20th Street, Vero Beach; thence along Old Dixie Highway (state road no. 605) to Whispering Palms Subdivision, Dixie Gardens Subdivision and Florida Ridge Subdivision; and return over the same route; route #2 beginning at 14th Avenue and 20th Street, Vero Beach; thence along state road no. 60 to Tropicolony Subdivision and Rangeline Road; and return over the same route.
It is further ordered that the applicant comply with this commission’s rules and regulations governing the filing of insurance, schedules and fares to be charged, and make proper reports to the comptroller of the state of Florida relative to mileage taxes.